DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4, 7-8, and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,682,254 (Kahook). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Kahook claims 1. a device for incising a trabecular meshwork (claim 1; also see claim 12). The device comprising a platform for elevating a portion of the trabecular meshwork away from an outer wall of a Schlemm's canal (claim 1). The platform comprising a tip at a distal side of the platform and a top surface extending from the distal side to a proximal side of the platform, opposite the distal side of the platform (claim 1). The devices includes first and second sides extending from the top surface (claim 1). The first and second sides are parallel to each other (claim 1). The device has first and second lateral elements for creating first and second incisions through the trabecular meshwork (claim 1). The first and second lateral elements extending from the proximal side of the platform; and a bottom surface, opposite the top surface, wherein the bottom surface comprises first and second protrusions separated by a gap and a planar portion adjacent the tip (claim 1 and 4; also see claims 12 and 14). The tip is separated from the gap by the planar portion (claim 1 and 4; also see claims 12 and 14).

3. The bottom surface has a maximum width that is less than a maximum width of the platform (claim 2). 
4. The platform forms a first bevel connecting the top surface to the first side and a second bevel connecting the top surface to the second side (claim 3). 
7. The bottom surface connects to a rear surface of the device, opposite the tip, with a rounded surface (claim 6). 
8. The first and second protrusions connect to a rear surface of the device, opposite the tip, with rounded surfaces (claim 6). 
12. Kahook claims a device for incising a trabecular meshwork (claim 1; also see claim 12). The device comprising: a platform for elevating a portion of the trabecular meshwork away from an outer wall of a Schlemm's canal (claim 1). The platform comprising a tip at a first end of the platform and a top surface extending from the first end to a second end of the platform (claim 1). The device has first and second lateral elements for creating first and second incisions through the trabecular meshwork with the first and second lateral elements extending from the second end of the platform (claim 1). The device has a bottom surface, opposite the top surface, wherein the bottom surface comprises first and second protrusions separated by a gap and a planar portion adjacent the tip (claim 1 and 4; also see claims 12 and 14). The tip is separated from the gap by the planar portion (claim 1 and 4; also see claims 12 and 14)
13. The device has first and second sides extending from the top surface (claim 1). The first protrusion is parallel to the first side and the second protrusion is parallel to the second side (claim 1). 


Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer were filed and approved to overcome the double patenting rejection of claim 1-4, 7-8, and 12-14 over Kahook, set forth in this Office action. Claims 5-6, 9-11, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a device for incising a trabecular meshwork having a platform with a tip at a distal or first end of the platform and with a top surface of the platform extending from the distal or first end to a proximal or second end, where first and second lateral elements for creating first and second incisions through the trabecular mesh extend from the proximal or second end of the platform, and where the tip is separated from a gap of the bottom surface by a planar portion of the bottom surface, as recited in claims 1 and 12.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2012/0083727 (Barnett) which teaches a device (blade 10) capable of incising a trabecular meshwork (P0002). The device comprising a platform (cuts 50, 52 of FIG. 4) capable of elevating a portion of the trabecular meshwork away from an outer wall of a Schlemm's canal (FIG. 4; P0031). The platform comprising a tip (tip 24) at a distal side of the platform and a top surface (top surface of cuts 50, 52) extending from the distal side to a proximal side of the platform, opposite the distal side of the platform (FIG. 4; P0031). The devices includes first and second sides (edges 64, 66) extending from the top surface (FIG. 4; 
However, the first and second lateral elements (42, 44) do not extend from the proximal side of the platform since they extend from the distal side or lateral sides as shown in FIG. 1. Also, the tip 24 is not separated from the gap (20) by the planar portion (surface of opening 20) since the surface of opening 20 is not physically between the opening 20 and tip 24 as shown in FIG. 5.
As discussed above, Barnett does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Barnett, alone or in combination, to teach the recited device of claims 1 and 12.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771